181 F.2d 492
YANISH et al.v.BARBER, District Director, Immigration & Naturalization Service.
No. 12174.
United States Court of Appeals Ninth Circuit.
April 24, 1950.

Gladstein, Andersen, Resner & Sawyer, Lloyd E. McMurray, San Francisco, Cal., for appellants.
Frank J. Hennessy, U. S. Attorney, Edgar R. Bonsall, San Francisco, Cal., (L. E. Gowen, Asst. Adjudications Officer, Imm. & Nat. Service, on the brief), for appellee.
Before HEALY and BONE, Circuit Judges and HALL, District Judge.
PER CURIAM.


1
It appears that since the decision in Wong Yang Sung v. McGrath, 339 U.S. 33, 70 S.Ct. 445, holding the Administrative Procedure Act, 5 U.S.C.A. § 1001 et seq., applicable to deportation proceedings, the regulations of the Department in respect of such proceedings have been amended to conform to that decision. Consult Federal Register, Vol. 15, No. 47, pp. 1298-1302. These regulations, as we understand them, are applicable to proceedings inaugurated prior as well as subsequent to the effective date of the Administrative Procedure Act, no exceptions appearing therein.


2
The judgment in this case is accordingly reversed and the cause remanded with instructions to grant the relief prayed for in the complaint, or if that course is found to be unnecessary to make such other disposition of the cause as may be appropriate.